Leave to Appeal Granted April 3, 2009:

The applications for leave to appeal the July 3, 2008, judgment of the Court of Appeals are considered, and they are granted, limited to the issues: (1) whether the prohibition of unfunded mandates in Const 1963, art 9, § 29, requires the plaintiffs to prove specific costs, either through the reallocation of funds or out-of-pocket expenses, in order to establish their entitlement to a declaratory judgment; and (2) whether plaintiffs are entitled to recover the “costs *923incurred in maintaining” this suit pursuant to Const 1963, art 9, § 32.